Citation Nr: 1218273	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  08-28 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.  

3. Entitlement to service connection for a bilateral hip disability (other than the service-connected closed fracture of the left rim of the acetabulum).  

4. Entitlement to service connection for a low back disability.  

5. Entitlement to service connection for a neck disability.  

6. Entitlement to service connection for a bilateral shoulder disability.  

7. Entitlement to service connection for a bilateral ankle disability.  

8. Entitlement to service connection for a bilateral hand disability.  

9. Entitlement to service connection for a bilateral wrist disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty in the Army from April 1959 to April 1962 and the Air Force from May 1963 to May 1967.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating action of the Department of Veterans Affairs Regional Office (RO) in Houston, Texas.  In that decision, the RO denied claims for service connection for: bilateral hearing loss; tinnitus; a bilateral hip disability; a low back disability; a neck disability; a bilateral shoulder disability; a bilateral ankle disability; a bilateral hand disability and a bilateral wrist disability.  

The Veteran testified at a decision review officer (DRO) hearing in March 2011 and at a Board hearing in March 2012.  Copies of both transcripts have been reviewed and are associated with the file.  

At the March 2011 DRO hearing, the DRO observed the Veteran was already service-connected for a closed fracture of the left rim of the acetabulum (noncompensable, effective March 29, 1990).  As a result, a claim was inferred for an increased rating for this service-connected disability.  The Board has listed the issue on the title page to exclude this already service-connected disability from the claim for service connection for the bilateral hips.  

The issue of an increased rating claim for a closed fracture of the left rim of the acetabulum has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The claims of service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1. A preponderance of the evidence is against the finding that a bilateral hip disability (to exclude the service-connected closed fracture of the left acetabulum) had its onset in service or is otherwise related to active duty or to service-connected bilateral knee arthritis.  

2. A preponderance of the evidence is against the finding that a low back disability had its onset in service or is otherwise related to active duty or to service-connected bilateral knee arthritis.  

3. A preponderance of the evidence is against the finding that a neck disability had its onset in service or is otherwise related to active duty or to service-connected bilateral knee arthritis.  

4. A preponderance of the evidence is against the finding that a bilateral shoulder disability had its onset in service or is otherwise related to active duty or to service-connected bilateral knee arthritis.  

5. A preponderance of the evidence is against the finding that a bilateral ankle disability had its onset in service or is otherwise related to active duty or to service-connected bilateral knee arthritis.  

6. A preponderance of the evidence is against the finding that a bilateral hand disability had its onset in service or is otherwise related to active duty or to service-connected bilateral knee arthritis.  

7. A preponderance of the evidence is against the finding that a bilateral wrist disability had its onset in service or is otherwise related to active duty or to service-connected bilateral knee arthritis.  


CONCLUSIONS OF LAW

1. A bilateral hip disability (to exclude the service-connected closed fracture of the left acetabulum) was not incurred or aggravated in service and is not proximately due to or the result of service-connected bilateral knee arthritis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).  

2. A low back disability was not incurred or aggravated in service, may not be presumed to have been incurred in service, and is not proximately due to or the result of service-connected bilateral knee arthritis.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  

3. A neck disability was not incurred or aggravated in service and is not proximately due to or the result of service-connected bilateral knee arthritis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).  

4. A bilateral shoulder disability was not incurred or aggravated in service and is not proximately due to or the result of service-connected bilateral knee arthritis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).  

5. A bilateral ankle disability was not incurred or aggravated in service, arthritis may not be presumed to have been incurred in service, and is not proximately due to or the result of service-connected bilateral knee arthritis.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  

6. A bilateral hand disability was not incurred or aggravated in service, arthritis may not be presumed to have been incurred in service, and is not proximately due to or the result of service-connected bilateral knee arthritis.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  

7. A bilateral wrist disability was not incurred or aggravated in service, arthritis may not be presumed to have been incurred in service, and is not proximately due to or the result of service-connected bilateral knee arthritis.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist 

In a March 2007 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This letter also informed the Veteran of appropriate notice for the secondary service connection aspect of his claims.  The Veteran has been able to participate effectively in the processing of his claims and the duty to notify has been met.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All adequately identified and available medical records have been secured.  The Veteran was given a VA examination regarding his claims and the Board finds the report and addendum fully adequate.  The duty to assist is met.  

II. Legal Criteria and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Additionally, under § 3.310(a) of VA regulations, service connection may be generally established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006.  The Veteran has the responsibility to establish a pre-aggravation baseline level of disability with medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2011); 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The findings as to the baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. Part 4) for evaluating that particular nonservice-connected disability.  38 C.F.R. § 3.310(b).  

In addition to the above, service connection for arthritis or degenerative joint disease may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).

When the claim is in equipoise, the reasonable doubt rule is for application.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  

In adjudicating this case, the Board must discuss competency and credibility.  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(2) (2011).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) and Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited within).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Claim for service connection for a bilateral hip disability

The Veteran essentially contends that he was told after a motorcycle accident in service that he would get arthritis.  He said after service he had normal aches, pains and stiffness in his joints.  He claimed his whole body had arthritis.  (See June 2005 letter to congressional representative).  (As mentioned above, an increased rating for the service-connected closed fracture of the left rim of acetabulum has been referred; this was originally an injury from the motorcycle accident.)  

Service treatment records show the Veteran was first in a car accident and then a motorcycle accident in service.  Records from March 1960 show the Veteran only reported injuring his knees in the car accident (the Veteran is service-connected for bilateral knee arthritis).  February 1962, March 1962 and April 1963 reports of medical history (RMH) and examination (RME) showed no bone joint or other deformities and that a clinical evaluation of lower extremities was normal.  

November 1965 service treatment records show the Veteran was in a motorcycle accident; a car made sudden turn in front of him and he ran into the side of the car.  The clinical record cover sheet stated that he suffered a closed dislocation of the left posterior hip and fractured his acetabulum.  X-rays showed the posterior dislocation was fixed in surgery.  By January 1966, a narrative summary showed discharge diagnoses of closed posterior dislocation of the left hip; a lip wound; abrasions to the nose and left leg and a closed fracture of the rim of the left acetabulum.  He received physical therapy for his knee and elbow.  A March 1967 profile noted a past history of hip dislocation, but he had no duty restrictions.  At separation, evaluation of the lower extremities was normal.  The RMH noted his prior dislocation and fracture of his left hip; he reported occasional pain in his left hip.  

In April 2003, he had a VA joint examination for his knees.  The Veteran said he had knee pain after discharge and most of his symptoms occurred with kneeling.  The examiner noticed he walked with a non-antalgic gait and had a level pelvis.  The examiner saw the past history of posterior dislocation of the left hip with an acetabular rim fracture and stated it was asymptomatic at the time of discharge and appeared to have remained asymptomatic.  A May 2004 VA primary care record showed that a musculoskeletal examination was normal and stated he had full active range of motion in all extremities.  

A VA examiner did not find any right hip disability upon examination in April 2007.  The report shows the claims file and medical records reviewed.  The examiner noted the Veteran stated that his "bilateral hips" were a problem since 1965 but only the left hip injuries were documented in the service treatment records.  The only hospitalization he had was the 1965 closed reduction of the hip.  He used a cane for walking intermittently.  X-ray showed a normal bilateral hip joint.  The diagnosis was status post left hip dislocation with residual pain and normal findings for the right hip.  The examiner opined that the bilateral hips and other joint conditions the Veteran had were less likely as not secondary to posttraumatic arthritis of the knees for several reasons.  The Veteran had radiological evidence of chondrocalcinosis which was related to inflammation and the development of any osteoarthritis.  He kept an adequate gait.  There was no evidence of aggravation caused by his knees to joints beyond the natural progression of any disability.  

In an April 2011 addendum, the claims file and medical records were re-reviewed.  The examiner essentially stated that peripheral joint pain was likely related to the aging process and genetic predisposition.  Insufficient evidence existed to establish a causal relationship between the motorcycle accident in service and current joint difficulties.  There was no evidence of aggravation or acceleration that one might anticipate over a prolonged period of time since military service.  

The Veteran is competent to state that he has had bilateral hip pain since service.  38 C.F.R. § 3.159(a)(2).  The Board finds the Veteran has been inconsistent in his complaint of bilateral hip pain since service because in March 1990 his claim and complaints were only for the left hip; not the right hip.  At a March 2002 Board hearing regarding his service connection claims for the bilateral knees, the Veteran described his in-service motorcycle accident and said he only had a bit of nerve pain in the buttocks which finally subsided.  (March 2002 Board Hearing Transcript, p 4.)  The Board finds the Veteran is inconsistent in stating he has had bilateral hip pain since service; his statements are assigned less weight as a result.  

The Board finds that service connection is not warranted for the right hip as there is no current disability.  As for the left hip, the Veteran is service-connected for a closed fracture of the left rim of the acetabulum which is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5255 (impairment of the femur).  Any existing joint pain or disability was ruled out as being due to service or the service-connected bilateral knee arthritis by the VA examiner.  As a result, the Board finds service connection is not warranted for a bilateral hip disability on a direct or secondary basis.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.310(a).  

Service connection for a low back and neck disability

The Veteran specifically complained of neck problems in a June 2005 letter to his congressional representative, saying he went to the doctor for them, but did not mention low back problems, except to assert he had arthritis in his back.  He did mention that in 2001 he had to have back surgery due to severe pain.  He claimed his doctor made statements about his spine fusing from his motorcycle accident.  After service, the Veteran had "normal problems" with his joints.  His main problem was his neck.  He was working as a welder.  He went to see a doctor and was told he had herniated disks in his neck.  The Veteran said the pain stopped after he stopped welding and wearing a welding hood.  

Service treatment records show the spine was shown to be normal throughout service (even after the March 1960 car accident and November 1965 motorcycle accident) and the Veteran repeatedly denied wearing a back brace for support.  (See February 1962 RMH; March 1962 RME; and April 1963 RME and RMH.)  An October 1963 service treatment record stated that the Veteran reported being "struck from rear", and noted he "alleges whiplash."  There was full range of motion head and neck and no prescription was given.  A RME and RMH in March 1967 showed evaluation of the spine was normal and the Veteran denied wearing a back brace for support or having lameness, arthritis or rheumatism, or any bone or joint abnormality.  

After service, a VA pain records show the Veteran complained of low back pain in December 2005.  He had full range of motion and diagnostic tests showed a disc bulge, stenosis, and no nerve root compression.  In March 2006, he was diagnosed with post-laminectomy syndrome with scar tissue around S1.  After a motor vehicle accident in 2009, a June record showed the Veteran had good degrees for flexion and extension in his range of motion.  

Two medical opinions were given in this case.  A November 2009 letter was submitted from the Veteran's chiropractor (who is also a registered nurse).  It states that the Veteran was recently treated for injuries sustained in a motor vehicle accident.  An opinion was given with no further explanation:  

Upon a thorough examination of the X-rays, the claimant was informed of other pre-existing injuries in the neck, lower back, and knee.  These injuries most likely than not occurred from his reported accident that occurred while in the military service.  

In April 2007, the VA examiner gave opinions that addressed the Veteran's direct and secondary service connection theories after interviewing the Veteran, completing a physical examination, and reviewing the claims file.  The examiner noted the Veteran reported a low back problem since 1990.  He had a work-related injury and his condition got worse until he had a lumbar fusion in 1997.  A January 2005 MRI was noted (showing a disc bulge at L5/S1, stenosis and scar tissue).  The diagnosis was degenerative joint disease of the lumbar spine, status post fusion.  

The examiner opined that the lumbar spine was less likely secondary to posttraumatic arthritis of the knees.  The Veteran had radiological evidence of chondrocalcinosis which is related to inflammation and the development of osteoarthritis.  His gait was adequate.  There was no evidence of aggravation caused by his knee condition to joints beyond the natural progression.  The Veteran's arthritis may be due to aging, genetics, and secondary to crystal induced arthritis.  In an April 2011 addendum (after the chiropractor's opinion was submitted), the examiner again stated that peripheral joint pain and lumbar pain were essentially likely related to the aging process, genetic predisposition and crystal-induced arthritis due to radiological evidence of chondrocalcinosis.  Insufficient evidence existed to establish a causal of relationship between the motorcycle accident in service and back difficulties and there was no evidence of aggravation or acceleration that one might anticipate over a prolonged period of time since military service.  

Where conflicting medical opinions are given, there must be an assessment of the opinions.  When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-449 (2000).  The Court of Appeals for Veterans Claims (Court) has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).  

The Board finds that the VA examiner's opinion is the most probative evidence in the file on the issue of whether the current back and neck disabilities are caused or aggravated by service or secondarily caused or aggravated by the service-connected bilateral knee arthritis.  The examiner reviewed the file, interviewed and examined the Veteran, and provided a reasoned opinion based on the information and medical science.  The chiropractor did not provide support for the opinion given and did not address the Veteran's complete medical history.  As a result, that opinion is assigned less weight.  Nieves-Rodriguez, 22 Vet. App. at 304.  

As for the Veteran, the Board finds him competent to report what he has experienced regarding his disabilities under 38 C.F.R. § 3.159(a)(2) and finds he has been candid about his back and neck disabilities.  He stated his back and neck problems started in 1990 and suspected his neck disability might have been aggravated by wearing a welder's hood.  As for what a doctor might have told him, the Board does not find this convincing as it is his recent memory of a remote event.  Moreover, the connection between what a physician said and a layperson's account of what he purportedly said is simply too attenuated and inherently unreliable to constitute medical evidence.  See, Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board finds that service connection for a low back and neck disability is not warranted.  The Board has considered whether these disabilities are related on a direct and secondary basis but relies on the VA examiner's opinion on finding that there is no nexus either to service or to service-connected bilateral knees.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.  For the low back disability, the Board finds that the one year presumption does not apply as there is no evidence that degenerative joint disease of the spine manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Service connection for a bilateral shoulder and ankle disability

At separation in March 1967, the Veteran denied a painful or "trick" shoulder or elbow.  Upper and lower extremities were normal upon clinical evaluation.  In 2004 and 2005, the Veteran began complaining of pain in his shoulders.  (See the May 2004 VA primary care record and the June 2005 letter to congressional representative-he also complained of ankle pains in the 2005 letter.)  

The VA examiner in the April 2007 report mentioned that after motorcycle accident, the Veteran developed left shoulder pain and received physical therapy.  The service treatment record actually states therapy was for the elbow.  As stated, the Veteran reported to the examiner that he had joint pain affecting multiple joints and diagnoses of osteoarthritis.  He said he was never treated for these joints in service; the date of onset was noted to be 1990.  

An X-ray of the shoulders showed mild osteoporosis was seen; the impression was bilateral shoulders that were grossly normal with no abnormalities.  For the ankles, the impression was bony densities and irregularity adjacent to medial malleolus on the right compatible with posttraumatic or degenerative changes.  There was no evidence of acute fracture and bilateral calcaneal spurring was noted.  

The examiner opined that the conditions of the joints were less likely secondary to posttraumatic arthritis of the knees for the reasons cited in the analysis regarding the service connection claim for the spine above.  For the degenerative changes of the ankles, radiological evidence of chondrocalcinosis shows a relationship between inflammation and the development of osteoarthritis and the Veteran had an adequate gait.  There was no evidence of aggravation caused by his service-connected knee disability to any joints beyond their natural progression.  The examiner stated that any arthritis may be due to aging, genetics, and secondary to crystal induced arthritis.  In the April 2011 addendum, the examiner clarified that insufficient evidence existed to establish a causal relationship between service and current joint difficulties.  There was no evidence of aggravation or the type of acceleration that one might anticipate over a prolonged period of time since military service.  

The Veteran is competent to state he has had joint problems since 1990 and the Board finds him credible.  The Board also relies on the VA examiner as the most probative and only opinion in the file in determining that service connection is not warranted on a direct or secondary basis.  There is no indication that mild osteoporosis of the shoulders and degenerative changes of the ankles is caused or aggravated by service or caused or aggravated by service-connected knee arthritis.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.310(a).  The Board also finds that the one year presumption does not apply as there is no evidence that degenerative changes of the ankles manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Service connection for a bilateral hand and wrist disability

At the March 2012 Board hearing, the Veteran said VA "fixed" his hand condition.  (Transcript, p 11.)  He said he had carpal tunnel syndrome but it resolved after surgery by VA.  (Transcript, pp 11-12.)  He explained his wrist and hand problems were the same problem.  (Transcript, p 12.)  

Service treatment records show the Veteran sprained a finger on his right hand in February 1961 and suffered a few cuts on his hands.  In June 1963 a record shows the Veteran was swimming and struck his thumb against a sharp object in the water, resulting in a small laceration of right thumb.  He also suffered two different lacerations to the fingers in July and October 1966; follow up indicated he did well.  An October 1966 X-ray of the left hand showed no fracture, but the same month he reported pain in his left wrist.  A March 1967 RME showed his upper extremities were normal; on the RMH he reported occasional pain in his left wrist.  

In 2002, the Veteran complained of thumb pain and was diagnosed with basal joint arthritis (see January 2002 VA record).  It was noted at this time that a scar from a past carpal tunnel release was apparent.  A 2002 VA operative report noted a several year history of thumb pain.  He worked as janitor and noticed marked increase in difficulty pinching with his left hand.  He had significant arthritis of the carpometacarpal joint of the thumb as well as scaphotrapezoidal arthritis.  A left thumb basal joint trapezial resection was performed.  

At the April 2007 VA orthopedic examination, the examiner noted the Veteran had osteoarthritis of different joints as well as pain and stiffness of the bilateral hands.  He reported an injury to the left thumb due to laceration in 2001.  An X-ray showed cysts and osseous fragments in both hands; the right hand had sclerosis of the articular surface.  The diagnosis was osteoarthritis of the bilateral hands.  X-rays also showed degenerative changes in the bilateral wrists.  

As mentioned above, the examiner opined that such joint conditions were less likely secondary to posttraumatic arthritis of the knees because he had radiological evidence of chondrocalcinosis which is related to inflammation and the development of osteoarthritis; arthritis may be due to aging, genetics, and secondary to crystal induced arthritis.  In the April 2011 addendum, the examiner reiterated that peripheral joint pain was likely related to aging process, genetic predisposition and crystal induced arthritis due to radiological evidence of chondrocalcinosis.  Insufficient evidence existed to establish a causal relationship between the motorcycle accident in service and current joint difficulties.  There was no evidence of aggravation or acceleration that one might anticipate over a prolonged period of time since military service.  

The Board finds the Veteran competent to report what he has experienced regarding his wrists and hands.  The Veteran is credible in stating that he believed VA had fixed his hand problem and that his hand and wrist disability were the same.  

The Board also relies on the VA examiner as the most probative and only opinion in the file in determining that service connection is not warranted on a direct or secondary basis.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.310(a).  
Also, the Board finds that the one year presumption does not apply as there is no evidence that degenerative changes of the wrists and arthritis of the hands manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
  

ORDER

Service connection for a bilateral hip disability (other than the service-connected closed fracture of the left rim of acetabulum) is denied.  

Service connection for a low back disability is denied.  

Service connection for a neck disability is denied.  

Service connection for a bilateral shoulder disability is denied.  

Service connection for a bilateral ankle disability is denied.  

Service connection for a bilateral hand disability is denied.  

Service connection for a bilateral wrist disability is denied.  



REMAND

The Board finds the January 2007 VA examination report is inadequate.  The examiner stated: 

Due to normal hearing at enlistment in 1959 until second separation in 1967, no complaint of tinnitus or bilateral hearing loss documented in the Veteran's C-file, (sic) significant post-military occupational exposure, it is my opinion that (sic) Veteran's HEARING LOSS and TINNITUS are not caused by or a result of military noise exposure.  

The Board notes several complaints of bilateral hearing loss and tinnitus in the Veteran's claims file.  Service treatment records show ongoing problems with otitis media and two specifically document decreased hearing (see September 1966 ear, nose and throat consultation and February 1967 service treatment record).  A July 1997 VA audiology record shows a diagnosis of right mild to severe, primarily conductive hearing loss with abnormal middle ear function.  The left was moderate to severe, mixed hearing loss with abnormal middle ear function.  Subjective tinnitus is noted in a January 2002 VA record and a May 2004 VA primary care record.  

While it does appear that the Veteran did not have hearing loss for VA purposes at separation, an opinion must be based on correct facts.  Reasoned analysis is required in a medical opinion in order for it to have probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

On remand, the examiner should review the entire claims file, including the relevant service treatment records and VA records listed above.  The examiner should then state an opinion based on an accurate summation of the facts and medical science.  

Accordingly, the case is REMANDED for the following action:  

1. Return the claims file to the January 2007 VA examiner.  If unavailable, the claims file should be sent to a new examiner for an opinion.  The claims file and a copy of this remand should be made available to the examiner for review.  

The examiner should specify whether there is a 50 percent probability or greater that the currently diagnosed bilateral hearing loss and tinnitus is caused or aggravated by service.  The examiner should review the records cited above and state an opinion based on an accurate summation of the facts and medical science.  A rationale for all opinions must be provided.  

2. Re-adjudicate the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


